Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14-16, 18, 19, 21, 24-26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann et al (US 2004/0147969).
Regarding claims 1, 14 and 24, Mann et al disclose in block 324 a memory device storing instructions and a processing device communicatively coupled to the memory device. See paragraph [0302] and Fig. 26B.  

 The processing device in block 324 executes the instructions to: receive user data obtained from records associated with a user via the RF unit 168 and generates a modified treatment plan based on the user data. Telemetry module 164 sends the modified treatment plan to a treatment apparatus comprising module 5 accessible to the user. The modified treatment plan causes the treatment apparatus comprising module 5 to update at least one operational aspect of the treatment apparatus comprising module 5, and update at least one operational aspect of at least one other device comprising patient advisory module 6 communicatively coupled to the treatment apparatus comprising module 5.  
Regarding claims 2, 15 and 25, Mann et al disclose the records contain health-related characteristics of the user.  
Regarding claim 3, Mann et al disclose the records are further defined as electronic and physical records.  
Regarding claims 4, 16 and 26, Mann et al disclose updating the at least one operational aspect of the treatment apparatus comprises:
Mann et al disclose programming the external patient advisory module 6 to alert the patient at times determined by the physician. The alert has a written message on the graphical interface of the patient-signaling device 166.

Regarding claims 5, 6 and 28, Mann et al disclose the at least one other device comprises at least one light emitting diode source, and the at least one light emitting diode source has at least one operational aspect. See paragraph [0089].
 	Regarding claims 7, 18 and 28, light emitting diodes inherently modify one or more of a brightness or a color tone.
Regarding claims 8, 9, 19 and 29, Mann et al disclose the treatment signal may be an audio component where the other device comprises updating the audio component having at least one operation aspect. See paragraph [0089].  
Regarding claims 10, 19 and 29, Mann et al disclose modifying an audio stream played back by the audio component. See paragraph [0089].   
Regarding claim 21, Mann et al disclose the at least one other device comprises at least one other computing device, and updating the at least one operational aspect of the at least one other computing device comprises updating notification settings at the at least one other computing device. See paragraph [0089].   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al (US 2004/0147969) in view of LaLonde et al (US 2009/0058635).
Mann et al meet all of the claimed limitations except for a speaker audio component and a treatment apparatus that discovers an authorized network.
LaLonde et al teaches it may be beneficial for reminders and/or other messages to be communicated to the patient by voice message. In addition, a portable patient communicator is discloses as comprising a speaker so that voice messaging can be heard. See paragraph [0270].
Regarding claim 20, one of ordinary skill in the art would have found it obvious to combine the speaker teaching of LaLonde et al with the audio messaging of Mann et al, because the teachings Mann et al and LaLonde et al are directed to a similar art and for a similar purpose of communicating to a patient using audio. The skilled artisan would have found it desirable to use a speaker, because speakers reproduce human voice sounds effectively.
Regarding claim 23, LaLonde et al teach using network service discovery mechanisms to facilitate discovery of available network services. See paragraph [0161].  One of ordinary skill in .  
  Allowable Subject Matter
Claims 11-13, 17, 22, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
1/20/2022